Citation Nr: 1207292	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO. 98-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a weight loss disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2. Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3. Entitlement to service connection for erectile dysfunction (claimed as diminished sex drive), to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4. Entitlement to service connection for insomnia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to July 1991, which included three months in Southwest Asia during the Persian Gulf War. He also served in the Army Reserve from 1988 to 1997, during which time he had an initial period of active duty for training (ACDUTRA) from November 1988 to April 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board remanded this case in June 2004 and June 2007 for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

In the June 2007 decision, the Board granted and denied several other claims that were on appeal. These issues are no longer before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1. The Veteran is a Persian Gulf War Veteran. 

2. The Veteran's weight loss, headaches, erectile dysfunction, and insomnia do not demonstrate objective indications of chronic disability resulting from undiagnosed illness or from a medically unexplained multi-symptom illness due to his Persian Gulf service. 

3. The Veteran's weight loss disorder, headache disorder, erectile dysfunction, and insomnia disorder are the result of his service-connected posttraumatic stress disorder (PTSD).

CONCLUSIONS OF LAW

1. The Veteran's weight loss disorder is the result of his service-connected PTSD disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011). 

2. The Veteran's headache disorder is the result of his service-connected PTSD disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011).

3. The Veteran's erectile dysfunction is the result of his service-connected PTSD disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011).

4. The Veteran's insomnia is the result of his service-connected PTSD disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the secondary service connection claims at issue. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Merits of the Service Connection Claims

The Veteran contends that he has exhibited weight loss, headaches, diminished sexual drive, and sleep problems after his service in the Persian Gulf in the early 1990s. He states that during his Persian Gulf service in the early 1990s, he was exposed to chemical and environmental hazards. He says he began to notice these problems a short time after serving as a motor transport operator in the Persian Gulf. See May 1999 claim; April 2002, June 2002, and November 2003 Veteran's statements; April 1999 and July 1999 lay statements from friends and family. The Board has also considered whether these symptoms are related to his already service-connected PTSD, since this theory of entitlement is raised by the evidence of record. 

The Board presently grants the appeal and finds that secondary service connection for a weight loss disorder, a headache disorder, erectile dysfunction, and insomnia is warranted. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be demonstrated by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). For instance, the law provides for compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). See also 76 Fed. Reg. 81,834, 81,835 (interim final rule December 29, 2011). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118. Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. Further, lay persons such as a Veteran or his spouse or friends are competent to report objective signs of illness such as joint pain or fatigue. Id at 9-10. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test. 38 C.F.R. § 3.317(a)(1)(ii). In essence, compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery. That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

With regard to the Persian Gulf presumption, service personnel records (SPRs) and the Veteran's DD Form 214 confirm that the Veteran received the Southwest Asia Service Medal and served in the Southwest Asia theater of operations for over three months in early 1991, for purposes of establishing the Veteran's status as a "Persian Gulf Veteran." 38 C.F.R. § 3.317(e). In addition, headaches, sleep disturbances, abnormal weight loss, and neuropsychological signs and symptoms such as erectile dysfunction are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection. 38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 3.317(b). 

There is both direct and circumstantial evidence that the Veteran's symptoms at issue are the result of his already service-connected PTSD. See e.g., June 2011 VA examination; June 2011 VA opinion; VA treatment records dated from 1991 to 2006. Therefore, to the extent his various symptoms on appeal are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption. 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

Moreover, in the June 2011 VA opinion, the examiner concluded that based on current scientific evidence and a 2010 Institute of Medicine Report, the Veteran's disorders were not undiagnosed illnesses or multi-symptom illnesses. In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not appropriately granted for headaches, sleep disturbances, abnormal weight loss, and erectile dysfunction. 

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran has a weight loss disorder, headache disorder, erectile dysfunction, and insomnia disorder, which are the result of his service-connected PTSD. 38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158. 

Specifically, in a June 2011 VA psychological examination, the physician opined that one of the symptoms of PTSD is a lack of sexual feelings that may account for the Veteran's diminished sex drive. In addition, sleep problems can be attributed to PTSD. A more substantive and definitive June 2011 VA opinion from another examiner concluded that the probability that PTSD is the primary cause for the Veteran's weight loss, headaches, diminished sex drive, and sleep disorder "is much more than 50 percent."  She explained that given the Veteran's history, these symptoms are "fairly classic." The Veteran has reported a "long and consistent history" of these symptoms associated with his PTSD since discharge from service in 1991. Also, she added that "multiple previous examinations make this connection." The physician observed that "what is most notable and consistent in this Veteran's history is the heavy burden of his mental illness."  She noted that even milder forms of PTSD and depression interfere with sleep, appetite, sexual function, and also cause headaches and other somatic manifestations. She stated that "it makes sense that someone suffering with this burden of disease suffers from them as well." His prolonged incarceration and solitary confinement would add to this symptomatology. 

Overall, the June 2011 VA examination and June 2011 VA opinion were thorough, supported by well-reasoned analyses, based on a review of the claims folder, and supported by the evidence of record, including VA treatment records dated from 1991 to 2006. They provide strong evidence in support of secondary service connection. 

There are no contrary, negative opinions of record. The Veteran's VA treatment records, as well as credible lay statements from the Veteran, friends, and family document complaints and treatment for weight loss, insomnia, erectile dysfunction, and headaches beginning in 1991, a short time after exposure to his PTSD stressors in the Persian Gulf. The majority of his VA mental health treatment records document treatment for these symptoms in the context of a diagnosis of PTSD with depression. See e.g., August 2009 VA opinion, August 2002 VA mental health clinic intake note (indicating the Veteran lost 30 pounds in six months), June 1998 VA treatment note, March 1998 VA mental health examination. 

Resolving any doubt in the Veteran's favor, secondary service connection for a weight loss disorder, headache disorder, erectile dysfunction, and insomnia disorder are granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board emphasizes that it is granting secondary service connection for a weight loss disorder, headache disorder, erectile dysfunction, and insomnia disorder on the basis that they are the direct result of his service-connected PTSD, as opposed to aggravation. The appeal is granted for all four issues on appeal. 

The Board does not express an opinion as to the severity of these disorders for the purpose of assigning a disability rating, as the RO will undertake these decisions on implementation of this action. 


ORDER

Service connection for a weight loss disorder as secondary to a service-connected PTSD disability is granted. 

Service connection for a headache disorder as secondary to a service-connected PTSD disability is granted. 

Service connection for erectile dysfunction as secondary to a service-connected PTSD disability is granted. 

Service connection for insomnia as secondary to a service-connected PTSD disability is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


